         Case 1:17-cv-01331-WHP Document 117-2 Filed 03/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                           )        Civil Action No. 17-CV-1331 (WHP)
MOZA,LLC                                    )
                                           )
           Plaintiff,                      )        ORDER ADMITTING DENNIS H.
                                           )        SABOURIN, ESQ. PRO HAC VICE AS
           -v-                             )        ATTORNEY FOR DEFENDANTS ULTRA
                                            )       FRESH, LLC AND MICHAEL FELIX
TUMIPRODUCEINTERNATIONAL                    )
CORP., CATHERINE BRACHO,                    )
WILLIAM BRA CHO, ULTRA FRESH,              )
LLC, MICHAEL FELIX, and,                    )
WILLIAM HIDALGO                             )
                                           )
_ _ _ _ _ _D_e_i_en_d_a_n_t~s._ _ _ _ _ _ _ )

       The motion of Dennis H. Sabourin, Esq., for admission to practice Pro Hae Vice in the
above captioned action is granted.

      Applicant has declared that he is a member in good standing of the bar of the state of
New Jersey; and that his contact information is as follows:

         Applicant's Name:     Dennis H. Sabourin, Esq.
         Firm Name:            Rabner Baumgart Ben-Asher & Nirenberg, P.C.
         Address:              52 Upper Montclair Plaza, Montclair, New Jersey 07043
         City I State I Zip:   Montclair, New Jersey 07043
         Telephone/Fax:        (973) 842-4974/(973) 783-1524
         E-mail:               dsabourin@rabnerbaumgart.com

         Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel
for Defendants Michael Felix and Ultra Fresh, LLC in the above-captioned action;
         IT IS HEREBY ORDERED that Dennis H. Sabourin, Esq. is admitted to practice Pro

Hae Vice as attorney for defendants Michael Felix and Ultra Fresh, LLC in the above captioned

case in the United States District Court for the Southern District of New York. All attorneys

appearing before this Court are subject to the Local Rules of this Court, including the Rules

governing discipline of attorneys.

Dated:   -------
                                                     William H. Pauley, III, U.S.D.J.
